Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 1 of 10 PageID 82




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   HECTOR TORO,

                           Plaintiff,

   v.                                                         Case No: 6:20-cv-1867-Orl-22LRH

   ACME BARRICADES, L.C.,

                           Defendant.


                                  REPORT AND RECOMMENDATION
   TO THE UNITED STATES DISTRICT COURT:

             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       DEFENDANT ACME BARRICADES, L.C.’S MOTION TO
                           DISMISS PLAINTIFF’S COMPLAINT OR, IN THE
                           ALTERNATIVE, MOTION FOR MORE DEFINITE
                           STATEMENT (Doc. No. 11)

             FILED:        November 5, 2020



             THEREON it is RECOMMENDED that the motion be GRANTED.

   I.        BACKGROUND.

             On October 9, 2020, Plaintiff Hector Toro filed a two-count complaint against Defendant

   Acme Barricades, L.C., alleging a violation of the Families First Coronavirus Response Act

   (“FFCRA”) and the Emergency Paid Sick Leave Act (“EPSLA”), as well as a retaliation claim under

   the FFCRA/EPSLA. Doc. No. 1; see 29 C.F.R. §§ 826.20, 826.150. Plaintiff’s claims both arise

   under the Fair Labor Standards Act (“FLSA”) because an employer’s failure to provide paid sick
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 2 of 10 PageID 83




   leave under the EPSLA is considered a failure to provide minimum wage in violation of the FLSA,

   29 U.S.C. § 206, and the claim is enforced under the FLSA. 29 C.F.R. § 826.150(b)(1). A

   retaliation claim regarding paid sick leave under the EPSLA is likewise enforced under the FLSA.

   Id. § 826.150(b)(2).

          According to the complaint, Defendant “provides traffic, event, and crowd control products

   throughout the state of Florida.” Doc. No. 1 ¶ 3. Defendant hired Plaintiff as a driver in May

   2019. Id. ¶ 12. Plaintiff has a health condition that places him at greater risk if he contracts

   COVID-19. Id. ¶ 13. Plaintiff also cares for a child at home. Id. ¶ 14. Due to the nature of his

   work with Defendant, Plaintiff was in close contact with other people. Id. ¶ 15. In March 2020,

   “as the Coronavirus was exploding,” Defendant instructed Plaintiff to take a week of vacation time;

   Plaintiff returned to work in early April 2020. Id. ¶¶ 16–17. On April 2, 2020, Plaintiff attended

   a virtual appointment with a doctor, who told him to take three more days off work due to the danger

   of COVID-19. Id. ¶ 18. Plaintiff informed Defendant, which refused to give him any more time

   off. Id. ¶ 19. Plaintiff thereafter, upon Defendant’s suggestion, saw his primary care physician

   (Dr. Douglas Witter), who advised Plaintiff to “work from home”; Plaintiff provided Defendant a

   doctor’s note stating the same on April 3, 2020. Id. ¶¶ 20–22. On April 7, 2020, Defendant

   terminated Plaintiff’s employment, after Plaintiff took leave pursuant to his doctors’ “work from

   home” order. Id. ¶¶ 23, 42. Upon Plaintiff’s termination, Defendant paid Plaintiff $42.00, instead

   of the full week of pay, in violation of the FFCRA. Id. ¶¶ 24–26.

          On November 5, 2020, Defendant appeared in this case and filed a motion to dismiss, or in

   the alternative, a motion for more definite statement. Doc. No. 11. Plaintiff has responded in

   opposition. Doc. No. 14. 1 The presiding District Judge referred the motion to dismiss to the


          1
           On November 20, 2020, the undersigned issued an Order to Show Cause directing Plaintiff to show
   cause why he failed to timely respond to the motion to dismiss. Doc. No. 12. The undersigned further


                                                    -2-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 3 of 10 PageID 84




   undersigned. See Doc. No. 7. For the reasons discussed herein, it is respectfully recommended

   that Defendant’s motion be granted, and that the complaint be dismissed without prejudice and with

   leave to amend.

   II.     LEGAL STANDARDS.

           Defendant moves to dismiss the complaint pursuant to Federal Rule of Civil 12(b)(6) for

   failure to state a claim upon which relief may be granted. Doc. No. 11. Under Rule 12(b)(6), “[t]o

   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While this pleading standard “does

   not require ‘detailed factual allegations,’ . . . it demands more than an unadorned, the-defendant-

   unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555). A pleading must

   contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause of

   action will not do.” Twombly, 550 U.S. at 555.

           Defendant alternatively moves for a more definite statement pursuant to Federal Rule of

   Civil Procedure 12(e), which provides, in relevant part, that “[a] party may move for a more definite

   statement of a pleading to which a responsive pleading is allowed but which is so vague or

   ambiguous that the party cannot reasonably prepare a response.”

   III.    ANALYSIS.

           Under the FCCRA, the EPSLA 2 provides, in relevant part, as follows:



   ordered Plaintiff to file a response to the motion to dismiss in conjunction with the response to the Order to
   Show Cause. Id. Plaintiff timely responded to the Order to Show Cause and submitted a response to the
   motion to dismiss. Doc. Nos. 13, 14. Upon consideration of Plaintiff’s response, the undersigned
   discharged the Order to Show Cause, and stated that Plaintiff’s response to the motion to dismiss would be
   considered in resolving the above-styled motion. Doc. No. 15.
           2
           “The Families First Coronavirus Response Act (“FFCRA”), Pub. L. 116–127, contains both the
   Emergency Family and Medical Leave Expansion Act (“EFMLEA”) and the Emergency Paid Sick Leave


                                                        -3-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 4 of 10 PageID 85




           (1) An Employer shall provide to each of its Employees Paid Sick Leave to the extent
           that Employee is unable to work due to any of the following reasons:

                   (i) The Employee is subject to a Federal, State, or local quarantine or isolation
                   order related to COVID–19;

                   (ii) The Employee has been advised by a health care provider to self-
                   quarantine due to concerns related to COVID–19;

                   (iii) The Employee is experiencing symptoms of COVID–19 and seeking
                   medical diagnosis from a health care provider;

                   (iv) The Employee is caring for an individual who is subject to an order as
                   described in this paragraph (a)(1)(i) or directed as described in this paragraph
                   (a)(1)(ii);

                   (v) The Employee is caring for his or her Son or Daughter whose School or
                   Place of Care has been closed for a period of time, whether by order of a State
                   or local official or authority or at the decision of the individual School or
                   Place of Care, or the Child Care Provider of such Son or Daughter is
                   unavailable, for reasons related to COVID–19; or

                   (vi) The Employee has a substantially similar condition as specified by the
                   Secretary of Health and Human Services, in consultation with the Secretary
                   of the Treasury and the Secretary of Labor. . . .

   29 C.F.R. § 826.20(a)(1). As it relates to advice of a health care provider to self-quarantine, the

   FFCRA provides that: “[a]n Employee may take Paid Sick Leave for the reason described in

   paragraph (a)(1)(ii) of this section only if:

                   (i) A health care provider advises the Employee to self-quarantine based on
                   a belief that:

                           (A) The Employee has COVID–19;

                           (B) The Employee may have COVID–19; or

                           (C) The Employee is particularly vulnerable to COVID–19; and

   Act (“EPSLA”). The EFMLEA and EPSLA are modeled after the Family Medical leave Act (“FMLA”)
   and the Fair Labor Standards Act (“FLSA”), respectively, to provide paid leave and other benefits to
   employees for various reasons related to COVID-19.” See O’Bryan v. Joe Taylor Restoration, Inc., No. 20-
   CV-80993, 2021 WL 53281, at *1 (S.D. Fla. Jan. 6, 2021). Here, Plaintiff’s complaint alleges claims under
   the EPSLA, and therefore the FLSA. See Doc. No. 1. The provisions related to the EFMLEA, which arises
   under the FMLA, do not appear to be at issue in this case. See id.


                                                     -4-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 5 of 10 PageID 86




                  (ii) Following the advice of a health care provider to self-quarantine prevents
                  the Employee from being able to work, either at the Employee’s normal
                  workplace or by Telework. An Employee who is advised to self-quarantine
                  by a health care provider may not take Paid Sick Leave where the Employer
                  does not have work for the Employee.

   Id. § 826.20(a)(3). Under the EPSLA, a qualifying full-time employee is entitled to up to eighty

   (80) hours of paid sick leave. Id. § 826.21(a)(1).

          The EPSLA further provides that

          An Employer is prohibited from discharging, disciplining, or discriminating against
          any Employee because such Employee took Paid Sick Leave under the EPSLA.
          Likewise, an Employer is prohibited from discharging, disciplining, or
          discriminating against any Employee because such Employee has filed any
          complaint or instituted or caused to be instituted any proceeding, including an
          enforcement proceeding, under or related to the EPSLA, or has testified or is about
          to testify in any such proceeding.

   Id. § 826.150(a); see also Kofler v. Sayde Steeves Cleaning Serv., Inc., No. 8:20-cv-1460-T-33AEP,

   2020 WL 5016902, at *2 (M.D. Fla. Aug. 25, 2020) (“Although the FLSA and FFCRA are different

   statutes, retaliation for asserting rights under the FFCRA violates the FLSA.”).

          A.      Violation of the FFCRA/EPSLA for Failure to Pay Sick Leave (Count I).

          In Count I, Plaintiff alleges that he was entitled to up to two weeks (or 80 hours) of paid sick

   leave pursuant to the EPSLA because he was advised by health care providers to “work from home”

   to avoid potential exposure to COVID-19, but Defendant refused to pay him during his absence.

   Doc. No. 1 ¶¶ 32–33.

          Defendant moves to dismiss the complaint, arguing that Plaintiff fails to allege in the

   complaint that any of the six circumstances set forth in 29 C.F.R. § 826.20(a)(1) are applicable in

   the present case. Doc. No. 11, at 4–5. Specifically, Defendant argues that Plaintiff did not allege




                                                    -5-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 6 of 10 PageID 87




   that a health care provider advised him to self-quarantine or that a health care provider believed that

   Plaintiff had COVID-19 or that he was particularly vulnerable to COVID-19. Id. at 5. 3

           Upon review of the plain language of the EPSLA, and the allegations of Plaintiff’s

   complaint, the undersigned agrees. Specifically, as detailed above, the EPSLA provides that an

   employee may take paid sick leave only if certain conditions are satisfied. Namely, with regard to

   the advice of a health care provider to self-quarantine, it must be based on the health care provider’s

   belief that the employee either has COVID-19, may have COVID-19, or is particularly vulnerable

   to COVID-19. 29 C.F.R. § 826.20(a)(3). Even if those conditions are satisfied, the employee must

   also demonstrate that following the advice of a health care provider to self-quarantine prevented the

   employee from being able to work, either at the employer’s normal place of work or by telework.

   Id. § 826.20(a)(3)(ii).

           Here, in the complaint, although Plaintiff alleges that he is particularly vulnerable to

   COVID-19, he does not state that Dr. Witter advised him to “work from home” because Plaintiff

   was particularly vulnerable to COVID-19. See Doc. No. 1 ¶¶ 20–22. Moreover, rather than

   advising Plaintiff to self-quarantine, Plaintiff alleges that Dr. Witter advised him to “work from

   home.” See id. ¶ 22. And even if Dr. Witter’s “work from home” order is equivalent to advice to

   “self-quarantine,” and even if Dr. Witter advised Plaintiff to “work from home” due to a finding that

   Plaintiff is particularly vulnerable to COVID-19, that would not end the inquiry because Plaintiff


           3
             Defendant also asserts that Plaintiff has failed to state a claim under 29 C.F.R. § 826.20(a)(1)(v),
   which relates to an employee caring for a child when a school is closed or a childcare provider is unavailable
   due to COVID-19. Doc. No. 11, at 6. This argument seems to be based on Plaintiff’s allegation in the
   complaint that he “was also caring for his child at home during the time period at-issue.” Doc. No. 1 ¶ 14.
   However, upon review of Plaintiff’s operative complaint, Plaintiff appears to be proceeding solely under 29
   C.F.R. §§ 826.20(a)(1)(ii), (a)(3), as both counts of the complaint allege violations of the EPSLA for
   Defendant failing to pay sick leave and terminating Plaintiff’s employment after he was advised by health
   care providers to “work from home” to avoid potential exposure to COVID-19. See Doc. No. 1 ¶¶ 27–47.
   Accordingly, the undersigned does not further address Defendant’s contentions regarding 29 C.F.R. §
   826.20(a)(1)(v).



                                                        -6-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 7 of 10 PageID 88




   must also allege that “following the advice of a health care provider to self-quarantine prevent[ed]

   the Employee from being able to work, either at the Employee’s normal workplace or by Telework.”

   29 C.F.R. § 826.20(3)(ii). Here, Plaintiff solely alleges that Dr. Witter advised him to “work from

   home,” and makes no allegation that such advice caused Plaintiff to be unable to work remotely or

   otherwise (and indeed suggests the opposite by the “work from home” order).                        See id.

   Accordingly, Plaintiff’s complaint, as currently pleaded, does not state a claim for relief under the

   EPSLA. 4

           Defendant also maintains that the complaint fails to state a claim because Plaintiff does not

   allege in the complaint that he provided documentation to Defendant sufficient to take leave under

   the EPSLA. Doc. No. 11, at 5. Specifically, Defendant points to the following provisions:

           (a) An Employee is required to provide the Employer documentation containing the
           following information as soon as practicable, which in most cases will be when the
           Employee provides notice under § 826.90:

           (1) Employee’s name;

           (2) Date(s) for which leave is requested;

           (3) Qualifying reason for the leave; and

           (4) Oral or written statement that the Employee is unable to work because of the
           qualified reason for leave.
           ....

           (c) To take Paid Sick Leave for a qualifying COVID–19 related reason under §
           826.20(a)(1)(ii) an Employee must additionally provide the Employer with the name
           of the health care provider who advised the Employee to self-quarantine due to
           concerns related to COVID–19.




           4
              The undersigned notes that Plaintiff alleges he was “hired” in May 2019 as a “Driver.” Doc. No.
   1 ¶ 12. This is the extent of the factual allegations concerning Plaintiff’s employment with Defendant,
   therefore the undersigned is unable to determine whether, or to what extent, Plaintiff would or would not be
   able to work from home (as recommended by his doctor), such that 29 C.F.R. § 826.20(3)(ii) could be
   satisfied.



                                                       -7-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 8 of 10 PageID 89




   29 C.F.R. § 826.100.

           Defendant acknowledges that Plaintiff alleges in the complaint that his primary care

   physician advised Plaintiff to “work from home.” Doc. No. 11, at 5–6. However, Defendant

   contends that this is insufficient because Plaintiff “did not allege that Dr. Douglas Witter advised

   the Plaintiff to self-quarantine due to concerns related to COVID-19, nor did the Plaintiff allege that

   Plaintiff provided such information to [Defendant].” Id. at 6.

           Upon review, the undersigned again agrees. Although Plaintiff alleges in the complaint that

   he gave Defendant a doctor’s note from Dr. Witter advising Plaintiff to “work from home,” Plaintiff

   has not alleged that such notice to Defendant requested certain dates for leave, that it alleged a

   qualifying reason for the leave, or that Plaintiff was unable to work because of the qualifying reason

   for the leave. See Doc. No. 1 ¶¶ 20–22. 5

           Accordingly, upon review, the undersigned respectfully recommends that the Court grant

   Defendant’s motion to dismiss, or alternatively a motion for a more definite statement, as to Count

   I of the complaint, but that the Court permit Plaintiff to file an amended complaint, within a time

   established by the Court. 6


           5
             In response to the motion to dismiss, Plaintiff suggests that the complaint states that “Plaintiff’s
   reference to Dr. Witter’s stay home orders is a continuation from the virtual doctor’s appointment where he
   was advised to stay home due to Coronavirus.” Doc. No. 14, at 6. However, the complaint contains no
   such allegation.
           6
             The undersigned notes that Plaintiff has not requested that the Court permit him to amend the
   complaint, should the motion to dismiss be granted or otherwise. Thus, it does not appear that the Court is
   required to permit amendment. See Wagner v. Daewoo Heavy Industries America Corp., 314 F.3d 541, 542
   (11th Cir. 2002) (en banc) (“A district court is not required to grant a plaintiff leave to amend his complaint
   sua sponte when the plaintiff, who is represented by counsel, never filed a motion to amend before the district
   court.”). Nonetheless, because Plaintiff has not yet amended his pleading in this matter, and because it
   appears that a more carefully drafted complaint might state a claim upon which relief may be granted, the
   undersigned respectfully recommends that the Court dismiss the complaint without prejudice, and with leave
   to amend. See, e.g., Hutto v. BAC Home Loans Servicing, LP, No. 1:09-CV-03221-WSDRGV, 2010 WL
   11549924, at *4 (N.D. Ga. Nov. 23, 2010) (stating that the Court “is entitled to sua sponte permit the Plaintiff
   to replead” under Wagner); Henderson v. Inabinett, No. 2:05-CV-00064-WKW(WO), 2006 WL 1132979, at
   *6 (M.D. Ala. Apr. 27, 2006) (acknowledging general rule set forth in Wagner, but sua sponte permitting


                                                        -8-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 9 of 10 PageID 90




          B.      Retaliation Under the FFCRA/EPSLA (Count II).

          In Count II of the complaint, Plaintiff alleges that he took qualifying leave under the EPSLA

   due to COVID-19 and his health care provider’s “work from home” order, and that Defendant

   violated the EPSLA (and therefore the FLSA) by terminating his employment due to Plaintiff taking

   such leave. Doc. No. 1 ¶¶ 40–42.

          In its motion to dismiss, Defendant does not directly challenge Plaintiff’s claim of retaliation,

   instead resting on its argument that Plaintiff failed to demonstrate that he qualified for leave under

   the EPSLA. Doc. No. 11. As discussed above, the undersigned recommends the Court find that

   Plaintiff has failed to sufficiently allege that he qualified for leave under the EPSLA. Accordingly,

   due to these deficiencies, the undersigned likewise recommends that Count II be dismissed, with

   leave to amend.

   IV.    RECOMMENDATION.

          For the reasons discussed herein, it is respectfully RECOMMENDED that Defendant’s

   Motion to Dismiss Plaintiff’s Complaint, or, in the Alternative, Motion for More Definite Statement

   (Doc. No. 11) be GRANTED, and that Plaintiff’s complaint (Doc. No. 1) be DISMISSED without

   prejudice. It is further RECOMMENDED that the Court permit Plaintiff to file an amended

   complaint, within a time established by the Court, to correct the deficiencies identified herein.

                                        NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions.           A party’s failure to file written




   amendment to complaint upon dismissal); Palmer ex rel. Palmer v. Santa Rosa Cty., Fla., Sch. Bd., No.
   3:05CV218/MCR, 2005 WL 3338724, at *6 (N.D. Fla. Dec. 8, 2005) (same).



                                                    -9-
Case 6:20-cv-01867-ACC-LRH Document 20 Filed 01/28/21 Page 10 of 10 PageID 91




    objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

    conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

           Recommended in Orlando, Florida on January 28, 2021.




    Copies furnished to:

    Presiding District Judge
    Counsel of Record




                                                    - 10 -
